DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.
 
Response to Amendment
Claims 1, 9, 17, and 20 are amended, claims 10–13 are cancelled, and claims 21–23 are new due to Applicant's amendment dated 02/08/2021.  
Claims 1–3, 5–7, 9, 14, 16–18, and 20–23 are pending.

The rejection of claims 1–3, 5–7, 9–14, 16–18, and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome
The rejection of claims 1–3, 5–7, 9–12, 14, 16–18, and 20 under 35 U.S.C. 103 as being unpatentable over Senkovskyy US-20180337339-A1 ("Senkovskyy") in view of US-20110248249-A1 ("Forrest"), Fedorovskaya et al. US-20090278454-A1 ("Fedorovskaya"), Cao et al., Materials Science and Engineering B 176 (2011) 1430–1434 ("Cao"), and Tauchi et al. US-20110220903-A1 ("Tauchi") as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 02/08/2021.  However, as outlined below, new grounds of rejection have been made.
The rejection of claims 1, 5–7, 10–11, 13–14, 16, and 20 under 35 U.S.C. 103 as being unpatentable over Garnier et al. WO-2017140780-A1 ("Garnier") in view of Nakatani et al. US-20100090206-A1, US-20110248249-A1 ("Forrest"), Fedorovskaya et al. US-20090278454-A1 ("Fedorovskaya"), Cao et al., Materials Science and Engineering B 176 (2011) 1430– 1434 ("Cao"), and Tauchi et al. US-20110220903-A1 ("Tauchi") as set forth in the previous Office Action is revised to reflect the amended claim language due to the Applicant's amendment dated 02/08/2021.

Response to Arguments
Applicant's arguments on page 7–8 of the reply dated 02/08/2021 with respect to the rejection of claims 1–3, 5–7, 9–12, 14, 16–18, and 20 under 35 U.S.C. 103 as being unpatentable over Senkovskyy US-20180337339-A1 ("Senkovskyy") in view of US-20110248249-A1 ("Forrest"), Fedorovskaya et al. US-20090278454-A1 ("Fedorovskaya"), Cao et al., Materials Science and Engineering B 176 (2011) 1430–1434 ("Cao"), and Tauchi et al. US-20110220903-A1 ("Tauchi") as set forth in the previous Office Action have been considered but are moot because the rejection has been withdrawn.

Applicant’s arguments on page 8–10 of the reply dated 02/08/2021 with respect to the rejection of claims 1, 5–7, 10–11, 13–14, 16, and 20 under 35 U.S.C. 103 as being not persuasive for the reasons discussed below.
Applicant's argument -- Applicant argues on page 9 that Garnier teaches wherein the first organic aromatic matrix compound, which may be dibenzo[c,h]acridine (the same as the compound shown in formula II) and the zero-valent metal, which may be Yb, are in different layers and that the claims as amended require a single layer comprising a compound shown as formula II and doped with metal Yb, and therefore Garnier does not meet the claims as amended.
Examiner's response -- The Examiner respectfully disagrees regarding what is taught by the prior art.  Garnier teaches a second electron transport layer comprising at least one non-emitter dopant, wherein the non-emitter dopant may be a zero-valent metal (page 8, lines 1–4), which may preferably be Yb, among others (page 68, first paragraph) and Garnier also teaches that the second electron transport layer comprises a first organic aromatic matrix compound (page 7, lines 29–31) and the first organic aromatic matrix compound may preferably be dibenzo[c,h]acridine (line 15, page 27), which corresponds to a compound of the claimed formula II.  Therefore, Garnier teaches a single layer comprising a compound shown as formula II and doped with metal Yb.
Applicant's argument -- Applicant argues on page 9 of the reply that Nakatani, Forrest, Fedorovskaya, Cao, and Tauchi fail to cure the alleged deficiencies discussed above.
Examiner's response
Applicant's argument -- Applicant argues bridging pages 9–10 of the reply that claims 5–7, 14, and 16 directly or indirectly depend from claim 1, and claim 20 contains all the elements of amended claim 1, therefore claims 5–7, 14, 16, and 20 are also patentable over the cited references.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 1, 2–3, 5–7, 9, 14, 16, and 20–22 are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. WO-2017140780-A1 ("Garnier") in view of Nakatani et al. US-20100090206-A1 ("Nakatani"), US-20110248249-A1 ("Forrest"), Fedorovskaya et al. US-20090278454-A1 ("Fedorovskaya"), Cao et al., Materials Science and Engineering B 176 (2011) 1430– 1434 ("Cao"), and Tauchi et al. US-20110220903-A1 ("Tauchi").
Regarding claims 1, 5–7, 9, 14, 16, and 20–22, Garnier teaches an organic light-emitting diode (OLED) comprising in order: a substrate 110, an anode electrode 120, a hole injection layer (HIL) 130, a hole transport layer (HTL) 140, an emission layer (EML) 150, an electron transport layer stack (ETL) 160 including a first electron transport layer 161 and a second electron transport layer 162 (bridging pages 83–84; and FIG. 1), and cathode electrode layer 190 (lines 12–13, page 84; and FIG. 1), wherein the OLED is in a display panel (bottom of page 82), and wherein the OLED has the benefits of improved external quantum efficiency (EQE) and/or lower operating voltage (lines 5, page 2).
Garnier discloses specific examples of the device including those in Examples 9, 10, and 11 wherein the second electron transport layer comprises compound ETM1-15, which is a substituted dibenzo[c,h]acridine and 2.5 wt.-% of the metal Yb and has a thickness of 31 nm (page 91, second half; pages 95–96, Table 9).
Garnier does not specifically disclose an OLED as above wherein the second electron transport layer comprises a compound of the claimed formula II.  However, Garnier teaches that the second electron transport layer may comprise a first organic aromatic matrix compound (page 7, lines 29–31) and the first organic aromatic matrix compound may preferably be dibenzo[c,h]acridine (line 15, page 27), which corresponds to a compound of the claimed formula II.
Therefore, given the general formula and teachings of Garnier, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute ETM1-15 in any one of the device Example 9, 10, or 11 of Garnier with unsubstituted dibenzo[c,h]acridine, because Garnier teaches the first organic aromatic matrix compound may preferably be selected as dibenzo[c,h]acridine.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the first organic aromatic matrix compound in the second electron transport layer of the device of Garnier and possess the benefits taught by Garnier.  See MPEP 2143.I.(B).

Garnier does not specifically disclose an OLED as above wherein the thickness of the second electron transport layer is greater than 1000 angstroms.
It is known to one of ordinary skill in the art to adjust the thickness of an electron transport layer to obtain desirable driving voltage and luminous efficiency, as demonstrated by the teachings of Nakatani.  Nakatani teaches and organic light emitting device (Title, Abstract) comprising an electron transport layer between the cathode and the light emitting layer (¶ [0167]).  Nakatani teaches that the film thickness of an electron transport layer differs in optimum value depending on the material used and therefore needs only to be selected to offer appropriate values of a driving voltage and luminous efficiency (¶ [0174]), that an electron transport layer requires at least a thickness that prevents pinhole formation while balancing the fact that too thick a film thickness tends to cause the device to require a high driving voltage (¶ [0174]), and that an electron transport layer preferably has a thickness of 1 nm to 1 μm (10 to 10,000 Angstrom) (¶ [0174]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Garnier such that the second electron transport layer has a thickness of 1 nm to 1 μm (10 to 10,000 Angstrom), based 
The thickness range of the device of Garnier in view of Nakatani overlaps significantly with the claimed range of greater than 1,000 angstroms (per claim 1) and 170 nm (per claim 21).  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.

Garnier in view of Nakatani does not specifically disclose an OLED as above wherein the organic material layer is configured to generate white light.  However, Garnier teaches the OLED may comprise more than one emission layer and may be a tandem OLED (page 73, lines 5-6; page 81, lines 18-25; paragraph bridging pages 84-85), and teaches the tandem OLED of FIG. 7 comprising a substrate 110, an anode electrode 120, a first hole injection layer (HIL) 130, a first hole transport layer (HTL) 140, a first electron blocking layer (EBL) 145, a first emission layer (EML) 150, a first hole blocking layer (HBL) 155, an electron transport layer stack 160 of a first electron transport layer (ETL) 161 and a second electron transport layer (ETL) 162, an n-type charge generation layer (n-type CGL) 185, a p-type charge generation layer (p-type CGL) 186, a second hole transport layer (HTL) 141, a second electron blocking layer (EBL) 146, a second emission layer (EML) 151, a second hole blocking layer (EBL) 156, a second electron transport layer stack (ETL) 160 of a fourth electron transport layer (ETL) 164 and a third electron transport layer (ETL) 163, an electron injection layer (EIL) 180, a first cathode electrode layer 191 and a second cathode electrode layer 192 (paragraph bridging pages 84-85, FIG. 7).  Finally, Garnier teaches that incorporation of the charge generation layers improves luminous efficiency of an organic light emitting device incorporating multiple light emission layers and at the same time, driving voltage can be lowered (page 76, final paragraph).
Forrest teaches a stacked OLED in which individual red (R), green (G) and blue (B) sub-elements are vertically stacked and electrically connected by transparent charge-generating layers (CGL) (¶ [0013]).  Forrest teaches in order a cathode, a red-emitting sub-element comprising an emissive layer comprising a phosphorescent red emissive material, a charge-generating layer, a green-emitting sub-element comprising an emissive layer comprising a phosphorescent green emissive material, a charge-generating layer, a blue-emitting sub-element comprising an emissive layer comprising a phosphorescent blue emissive material, and an anode, wherein a combined emission of the emissive materials gives a white emission from the device (¶ [0014]).  Forrest teaches this allows for construction of bright and efficient WOLEDs that exhibit a high color rendering index (¶ [0003]) and white organic light-emitting diodes (WOLEDs) have shown their potential as a new generation of solid-state lighting sources (¶ [0012]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify the device of Garnier in view of Nakatani as discussed above by forming two additional stacks of hole transport region / EBL / EML / HBL / electron transport region, wherein the light emission layers of the first is red, the light emission layer of the second is green, and the light emission of the third is blue in the direction from the cathode, each separated by a charge generation layer comprising an n-type charge generation layer (n-type COL) 185, a p-type charge generation layer (p-type GCL), based on the teachings of Garnier and Forrest.  The motivation for doing so would have been to produce a bright and efficient WOLED that exhibits a high color rendering index which may be used as a solid-state lighting source, as taught by Forrest, and to improve luminous efficiency of and lower driving voltage, as taught by Garnier.

Garnier in view of Nakatani and Forrest does not specifically disclose an OLED as above further comprising: a thin film encapsulation layer directly on a surface of the cathode layer 
Fedorovskaya teaches an OLED device comprising a substrate 10, one or more organic layers 14 formed between a first electrode 12 and a conductive electrode 16, and a thin-film encapsulating package 17 (¶ [0049] and FIG. 1) formed over the transparent top conductive electrode 16 (¶ [0050).  Fedorovskaya teaches the thin-film encapsulating package is applied by atomic layer or various chemical vapor deposition processes, thereby providing a thin-film encapsulating package 17 resistant to penetration by moisture and oxygen (¶ [0055]).  Fedorovskaya additionally teaches the light-emitting organic layer 14 may emit white light and the device may comprise color filters 40R, 40G, 40B, which may be formed adjacent the thin-film encapsulating package 17 away from the first electrode, to filter light to provide a full-color light-emissive device with colored light-emitting areas (¶ [0053] and FIG. 2).  Fedorovskaya teaches the organic electronic light-emitting device has improved light output and lifetime (¶ [0002]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Garnier in view of Nakatani and Forrest to further comprise the thin-film encapsulating package of Fedorovskaya, which is formed over the transparent top conductive electrode by atomic layer or various chemical vapor deposition processes, based on the teachings of Fedorovskaya.  One of ordinary skill in the art would understand the thin-film encapsulating package, which is formed over the transparent top conductive electrode by atomic layer or various chemical vapor deposition processes, to include either a situation where the thin-film encapsulating package is directly on top of and in physical contact with the display units (i.e. the second electrode) or there is some substance other than empty space between the thin film encapsulation layer and 
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device of Garnier in view of Nakatani and Forrest to further comprise the color filters of Fedorovskaya, which may be formed adjacent the thin-film encapsulating package away from the first electrode, based on the teaching of Fedorovskaya.  The motivation for doing so would have been to filter light to provide a full-color light-emissive device with colored light-emitting areas, as taught by Fedorovskaya.

Garnier in view of Nakatani, Forrest, and Fedorovskaya does not specifically disclose an OLED as above wherein a minimum transmittance of the cathode layer in visible light band is greater than 80%.  However, Garnier teaches the cathode may be a transparent conductive material including ITO or IZO (page 80, second to last paragraph), and teaches the OLED may be top-emission (light outputting direction is from the substrate toward the cathode) (page 2, line 6, FIG. 1).
Cao teaches doping ITO films with Ag to improve performance (Abstract, page 1430, first column).  Cao teaches volume ratio (Vol.) 0.3, 0.6, and 1.0% Ag-ITO composite films deposited on glass substrates by DC magnetron sputtering at room temperature (page 1340, second column).  Cao teaches that the Vol. 1.0% Ag-ITO films show 1.2 atomic % of Ag (Table 1, page 1431).  Cao teaches the Ag-ITO films are deposited by DC magnetron sputtering at room temperature (page 1430, right column, last paragraph).  Cao teaches that after a heat treatment, Vol. 0.3% Ag-ITO film shows the average transmittance of 90% and even Vol. 1.0% Ag-ITO film still exhibited the average transmittance near 80% in the visible wavelength range (page 1434, second column).  
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the cathode in the device of Garnier in 
The cathode in the modified device of Garnier in view of Nakatani, Forrest, Fedorovskaya, and Cao is ITO doped with volume ratio (Vol.) 0.3, 0.6, and 1.0% Ag.  ITO doped with Vol. 1.0% Ag shows a transmittance in the visible wavelength range of 80% and ITO doped with Vol. 0.3% Ag shows a transmittance in the visible wavelength range of 90%, thus any one of ITO doped with volume ratio (Vol.) 0.3, 0.6, and 1.0% Ag has transmittance in the visible wavelength range of 80% or greater.  ITO doped with volume ratio (Vol.) 1.0% Ag has an atomic percentage of Ag of 1.2%, thus any one of ITO doped with volume ratio (Vol.) 0.3, 0.6, and 1.0% Ag has an atomic percentage of Ag of less than 2% (per Claim 6).

Garnier in view of Nakatani, Forrest, Fedorovskaya, and Cao does not specifically disclose an OLED as above wherein a reflectivity of the anode layer in visible light band is greater than 90%. However, Garnier teaches the anode may be reflective (page 70, line 4), and teaches the OLED may be top-emission (light outputting direction is from the substrate toward the cathode) (page 2, line 6, FIG. 1).
Tauchi teaches a reflective anode including an Ag-based alloy film containing Nd in an amount of 0.01 to 1.5 at % and an oxide conductive film indirect contact with the Ag-based alloy film (¶ [0017]).  Tauchi teaches a higher reflectivity of the anode is more desirable, and, desirably, the reflectivity of the anode is 85% or more, and preferably 87% or more (¶ [0047]), and discloses examples wherein reflectivity at a wavelength of 550 nm is above 90% (page 4, TABLES 1 AND 2). Tauchi teaches when used in an organic EL display device, the device can achieve an excellent emission luminance because the light emitted from the organic light-emitting layer is reflected by the reflective anode with efficiency (¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the anode in the modified device of Garnier in view of Nakatani, Forrest, Fedorovskaya, and Cao including an Ag-based alloy film containing Nd in an amount of 0.01 to 1.5 at % and an oxide conductive film indirect contact with the Ag-based alloy film, based on the teaching of Tauchi.  The motivation for doing so would have been to achieve an excellent emission luminance, as taught by Tauchi. 
Additionally, the reflectivity of the anode of Tauchi is preferably 87% or more, which overlaps with the claimed range of reflectivity of the anode layer in visible light band is greater than 90%.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.

Given that the anode is reflective and the cathode is transparent in the modified device of Garnier in view of Nakatani, Forrest, Fedorovskaya, Cao, and Tauchi, the substrate, the anode layer, the organic material layer, the cathode layer, the encapsulation layer, and the color filter are placed in order along a light outputting direction.

Regarding claims 2–3, Garnier in view of Nakatani, Forrest, Fedorovskaya, Cao, and Tauchi teaches the modified device as discussed above with respect to claim 1.
Garnier in view of Nakatani, Forrest, Fedorovskaya, Cao, and Tauchi does not specifically disclose an OLED as above wherein the thickness of the cathode is greater than or equal to 2400 angstroms.  However, Garnier teaches that the thickness is of the cathode may be in the range of 5 nm to 1000 nm (¶ [0183]).  This corresponds to 50 to 10,000 angstroms, which significantly overlaps with the claimed range.  
A prima facie
Garnier in view of Nakatani, Forrest, Fedorovskaya, Cao, and Tauchi appears silent with respect to the property of a square resistance of the cathode layer is smaller than or equal to 10 Ω/□.
Since Garnier in view of Nakatani, Forrest, Fedorovskaya, Cao, and Tauchi teaches the cathode formed of ITO doped with volume ratio (Vol.) 0.3, 0.6, and 1.0% Ag, which has an atom percentage smaller than 2%, with a thickness overlaps with the claimed range of greater than or equal to 2,400 angstroms, the same structure as recited by the Applicant, and the film is deposited by DC magnetron sputtering at room temperature, which appears to be substantially the same method of deposition as the Applicant (see paragraph [0030] of the instant specification), the property of a square resistance of the cathode layer is smaller than or equal to 10 Ω/□ is considered to be inherent and would be expected to fall within the range in the claim, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.

Claims 17–18 are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. WO-2017140780-A1 ("Garnier") in view of Nakatani et al. US-20100090206-A1 ("Nakatani"), US-20110248249-A1 ("Forrest"), Fedorovskaya et al. US-20090278454-A1 ("Fedorovskaya"), Cao et al., Materials Science and Engineering B 176 (2011) 1430– 1434 ("Cao"), and Tauchi et al. US-20110220903-A1 ("Tauchi") as applied to claim 16 above, and further in view of Senkovskyy US-20180337339-A1 ("Senkovskyy").
Regarding claims 17–18, Garnier in view of Nakatani, Forrest, Fedorovskaya, Cao, and Tauchi teaches the modified device as discussed above with respect to claim 16
Garnier in view of Nakatani, Forrest, Fedorovskaya, Cao, and Tauchi does not specifically disclose an OLED as above wherein each of the n-type charge generation layers (n-type COL) comprises an N-type dopant and wherein the N-type dopant is metal Yb.  However, Garnier teaches that the n-type charge generation layers may comprise an n-type dopant, wherein the n-type dopant can be one selected from a group consisting of Cs, K, Rb, Mg, Na, Ca, Sr, Eu and Yb (page 77, second paragraph).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the n-type charge generation layers in the modified device of Garnier in view of Nakatani, Forrest, Fedorovskaya, Cao, and Tauchi comprising an n-type dopant, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select Yb as the N-type dopant, because it would have been choosing from the list of preferred N-type dopants disclosed by Garnier, which would have been a choice from a finite number of identified, predictable solutions of a metal useful as the N-type dopant in the n-type charge generation layers of the OLED of Senkovskyy and possessing the benefits taught by Garnier.  One of ordinary skill in the art would have been motivated to produce additional devices comprising N-type dopants having the benefits taught by Garnier in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Garnier in view of Nakatani, Forrest, Fedorovskaya, Cao, and Tauchi does not specifically disclose an OLED as above wherein each of the n-type charge generation layers comprises a functional group of claimed formula I or the compound shown as claimed formula II.  
Senkovskyy teaches an organic light-emitting diode (OLED) comprising an n-type charge generation layer comprising at least one compound of formula (1) (¶ [0253], ¶ [0008]), and wherein the OLED has the benefits of reduced operating voltage and/or improved external 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention such that to each of the n-type charge generation layers comprises a compound of the formula (1) of Senkovskyy, based on the teaching of Senkovskyy.  The motivation for doing so would have been to obtain an OLED with reduced operating voltage and/or improved external quantum efficiency (EQE) and/or improved lifetime, as taught by Senkovskyy.
Further it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select one of compounds 1f, 2s, 2t, 2u, 2aa, 2bb, and 2dd, f and g, which comprise a functional group of claimed formula I, as the compound of formula (1) of Senkovskyy, because it would have been choosing from the list of the specifically exemplified compounds of formula (1) of Senkovskyy, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the n-type charge generation layers of the OLED of Senkovskyy and possessing the benefits taught by Senkovskyy.  One of ordinary skill in the art would have been motivated to produce additional devices comprising compounds of formula (1) of Senkovskyy having the benefits taught by Senkovskyy in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. WO-2017140780-A1 ("Garnier") in view of Nakatani et al. US-20100090206-A1 ("Nakatani"), US-20110248249-A1 ("Forrest"), Fedorovskaya et al. US-20090278454-A1 ("Fedorovskaya"), Cao et al., Materials Science and Engineering B 176 (2011) 1430– 1434 ("Cao"), and Tauchi et al. US-20110220903-A1 ("Tauchi") as applied to claim 1 above, and further in view of Liu et al. US-20050056859-A1 ("Liu").
Regarding claim 23, Garnier in view of Nakatani, Forrest, Fedorovskaya, Cao, and Tauchi teaches the modified device as discussed above with respect to claim 1.
Garnier in view of Nakatani, Forrest, Fedorovskaya, Cao, and Tauchi does not specifically disclose an OLED as above wherein the cathode layer is made of a mixture of indium tin oxide and indium zinc oxide in a mass ratio of 1:1, and the cathode layer has a thickness of 8000 angstroms.  However, However, Garnier teaches that the thickness is of the cathode may be in the range of 5 nm to 1000 nm (¶ [0183]).  This corresponds to 50 to 10,000 angstroms, which significantly overlaps with the claimed thickness of 8000 angstroms. 
A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05.
It is known to one of ordinary skill in the art to include mixtures of substantially transparent electrically conducting materials to form a cathode in and organic EL device.  For example, Liu teaches a cathode comprising a substantially transparent, electrically conducting material, such as a substantially transparent, electrically conducting metal oxide, for example, a material selected from the group consisting of indium tin oxide ("ITO"), tin oxide, indium oxide, zinc oxide, indium zinc oxide, zinc indium tin oxide, antimony oxide, and mixtures thereof (¶ [0032]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Garnier in view of Nakatani, Forrest, Fedorovskaya, Cao, and Tauchi by forming the cathode out of a mixture of indium tin oxide and indium zinc oxide, as taught by Liu.  One would have been motivated to do so because Liu teaches that both indium tin oxide, indium zinc oxide, and their mixture are 
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the mixture of indium tin oxide and indium zinc oxide in a 1:1 ratio, because it would have been choosing the from the list of starting points of any mixture of two things and would have been a choice from a finite number of identified, predictable solutions of a mixture useful in the cathode of the device of Garnier in view of Nakatani, Forrest, Fedorovskaya, Cao, and Tauchi and possessing the properties taught by Liu.  One of ordinary skill in the art would have been motivated to produce additional ratios of two cathode materials having the properties taught by Liu in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wallikewitz et al. US-20180261784-A1; and
WALLIKEWITZ et al. US-20170279064-A1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                
/E.M.D./Examiner, Art Unit 1786